         Case 1:18-cv-02364-DKC Document 90 Filed 08/19/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

     CITY OF COLUMBUS, et al.,

             Plaintiffs,
                                                    Civil Action No. 1:18-cv-02364-DKC
                       v.

     DONALD J. TRUMP, et al.,

             Defendants.



DEFENDANTS’ CONSENT MOTION TO EXPAND PAGE LIMIT FOR REPLY IN
         SUPPORT OF DEFENDANTS’ MOTION TO DISMISS

       Defendants Donald J. Trump, in his official capacity as President of the United States of

America, Alex M. Azar, II, in his official capacity as Secretary of the United States Department of

Health and Human Services, the United States Department of Health and Human Services, Seema

Verma, in her official capacity as Administrator of the Centers for Medicare and Medicaid Services,

and the Centers for Medicare and Medicaid Services (collectively, the “Defendants”), respectfully

request, with Plaintiffs’ consent, an expansion of the page limit for Defendants’ Reply in support of

Defendants’ Motion to Dismiss. Good cause exists to support this Motion, as set forth below:

       In connection with Defendants’ Motion to Dismiss, Defendants requested, with Plaintiffs’

consent, and were granted an expansion of the applicable page limit for their memorandum in support

to 62 pages. See Paperless Order of Mar. 7, 2019 [ECF 51]. Defendants filed a Motion to Dismiss

Plaintiffs’ Amended Complaint, accompanied by a 62-page memorandum in support, on March 8,

2019. [ECF 52.] Plaintiffs then requested, with Defendants’ consent, and were granted an expansion

of the applicable page limit for their opposition to 70 pages. See Paperless Order of May 28, 2019

[ECF 59]. Plaintiffs filed a 69-page opposition on May 31, 2019. [ECF 61.]
          Case 1:18-cv-02364-DKC Document 90 Filed 08/19/19 Page 2 of 3




        The current deadline for Defendants to file a reply in support of their Motion to Dismiss is

August 21, 2019. In order to respond thoroughly to Plaintiffs’ arguments, Defendants request an

expansion of the page limit specified in the local rules. See LCvR 105.3 (setting default page limit for

a reply at 20 pages). Undersigned counsel has conferred with counsel for Plaintiffs, who has indicated

Plaintiffs consent to the expansion of the page limit requested by Defendants in this motion.

        Accordingly, Defendants respectfully request that the Court grant an expansion of the page

limit for Defendants’ reply in support of their Motion to Dismiss to 40 pages. A proposed order is

attached to this motion.


Dated: August 19, 2019                          Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                JAMES M. BURNHAM
                                                Deputy Assistant Attorney General

                                                JEAN LIN
                                                Special Counsel

                                                /s/ Kathryn L. Wyer
                                                KATHRYN L. WYER
                                                Federal Programs Branch
                                                U.S. Department of Justice, Civil Division
                                                1100 L Street, N.W., Room 12014
                                                Washington, DC 20005
                                                Tel. (202) 616-8475 / Fax (202) 616-8470
                                                kathryn.wyer@usdoj.gov
                                                Attorneys for Defendants



                               CERTIFICATE OF SERVICE

        The undersigned counsel certifies that on August 19, 2019, a true and accurate copy of the

foregoing was electronically filed with the CM/ECF system, which will send a Notice of Electronic
          Case 1:18-cv-02364-DKC Document 90 Filed 08/19/19 Page 3 of 3



Filing to all counsel of record in this matter.

                                                  /s/ Kathryn L. Wyer
                                                  KATHRYN L. WYER
